Department No. 1, by the Court (from the Bench):
This, like the case just decided, is an appeal from an order refusing to stay the execution of a judgment in ejectment. The appeal was taken by one E. A. Lawrence and Ann Connolly.
Mr. Lawrence, of counsel, (one of the appellants) presents the point that the surname of one of the defendants in ejectment who was sued and served, and who appeared in the action (by the same Mr. Lawrence, as his attorney) under the name of Rinaldo Swartzenberger, was not Swartzenberger, but Rinaldo only. There is no dispute that the man who appeared as defendant in ejectment—whether Rinaldo with or without Swartzenberger—was the tenant of Ann Connolly, one of the moving parties in the Court below, and that she or her husband conducted the defense in the name of her tenant. This is not the case of a suit against a defendant by a fictitious name. The defendant Swartzenberger did not plead a misnomer in abatement, but admitted his name to be Swartzenberger—as did Ann Connolly, who conducted the defense for him. Mr. Lawrence claims under a conveyance from Mrs. Ann Connolly, and both are bound by the judgment against Swartzenberger.
Order affirmed.